Citation Nr: 0302329	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  94-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 as 
if the veteran's death were service connected.

3.  Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1318, on the basis 
of clear and unmistakable errors in the RO rating decision 
which failed to evaluate the veteran as 100 percent disabled 
due to psychiatric disability for the entirety of the 10 year 
period prior to his death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  He died in September 1981.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
1989 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied the 
appellant's claims for service connection for the cause of 
the veteran's death, and from a rating decision by this RO 
dated in June 1995, which denied her claim for compensation 
under 38 U.S.C. § 1151.  The appellant filed timely appeals 
to these adverse determinations.

As indicated above, the appellant has also made a claim for 
benefits under 38 U.S.C. § 1318, although the veteran was not 
rated totally disabled for the statutory period.  The Board 
has imposed a temporary stay on the adjudication of these 
claims in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed VA to conducted expedited rulemaking which 
will either explain why certain regulations - 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106 - are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed rulemaking.

The Board observes that this stay also applies to claims 
which are "inextricably intertwined" with claims based on 
38 U.S.C. § 1318.  In this regard, in its remand dated in 
January 2001, the Board determined that the claim for service 
connection for the cause of the veteran's death was 
inextricably intertwined with the appellant's section 1318 
claim.  However, as will be discussed below, the Board's 
instant decision involves only the preliminary issue of 
whether new and material evidence has been received 
sufficient to reopen the appellant's claim for service 
connection for the cause of the veteran's death, and does not 
address the merits of the service connection claim.  As such, 
the Board finds that adjudication of the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for the cause of the veteran's death 
is not covered by the stay, and is proper at this time.

When this matter was previously before the Board in October 
1996, and again in January 2001, it was remanded to the RO 
for further development, including attempting to procure 
additional VA treatment records and obtaining VA medical 
opinions, which has been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a November 1981 rating decision, the RO originally 
denied the appellant's claim for service connection for the 
cause of the veteran's death; this decision was not appealed 
by the appellant.

3.  The evidence received since the November 1981 rating 
decision denying service connection for the cause of the 
veteran's death is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran did not incur additional permanent 
disability, including multiple myeloma, as a result of 
treatment at a VA facility.


CONCLUSIONS OF LAW

1.  The November 1981 RO rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  The evidence received since the November 1981 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2002).

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for multiple myeloma as a result of VA 
treatment for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.358 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims, as well as notice of the specific 
legal criteria necessary to substantiate her claims.  The 
Board concludes that discussions as contained in the initial 
rating decisions dated in December 1989 and June 1995, in the 
statements of the case (SOCs), in the supplemental statements 
of the case (SSOCs), at the time of a hearing before an RO 
hearing officer in July 1990, and in correspondence to the 
appellant have provided her with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate her claims.  

Furthermore, the Board observes that in the Board remand 
dated in January 2001, the appellant was provided with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The Board described the evidence 
needed to establish the appellant's claims, and specifically 
identified what evidence was needed from the appellant versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The appellant and her representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate the appellant's claims.  Indeed, in April 2001 
the RO wrote to the appellant, informed her of the evidence 
VA had received, and requested that the appellant notify them 
of any additional evidence which she wished to have 
considered.  In response, in May 2001 the appellant submitted 
additional records to VA for consideration in conjunction 
with her claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes, examination reports, 
discharge summaries, hospital summaries, and pathology 
reports, three VA medical opinions addressing the issues on 
appeal, and several personal statements made by the appellant 
in support of her claim.  The appellant testified at a 
hearing before an RO hearing officer in July 1990, and a 
transcript of this testimony has been associated with the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the appellant of the evidence required to 
substantiate her claims.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the appellant's claims.  Therefore, no further assistance to 
the appellant regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).




I.  New and Material Evidence Claim

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the appellant's claim was filed well before 
that date, the former provisions of 38 C.F.R. § 3.156(a) are 
for application in this case.

The appellant in this case is claiming entitlement to service 
connection for the cause of the veteran's death.  Pursuant to 
the relevant laws and regulations, dependency and indemnity 
compensation may be awarded to a veteran's spouse, children, 
or parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).  In order for service connection for 
the cause of the veteran's death to be granted, it must be 
shown that a service-connected disorder caused the death, or 
substantially or materially contributed to it.  A service-
connected disorder is one which was incurred in or aggravated 
by active service, or in the case of certain chronic 
diseases, including arteriosclerosis, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

The veteran's Certificate of Death indicates that he died on 
September [redacted], 1981, of renal failure due to multiple myeloma.  
Arteriosclerotic heart disease was listed as an other 
significant condition contributing to death but not related 
to the immediate cause of death.

In October 1981, the appellant filed a formal claim for 
service connection for the cause of the veteran's death.  In 
a November 1981 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that neither the veteran's 
service medical records nor his post-service medical records 
showed any evidence of the conditions which caused the 
veteran's death either in service or within the post-service 
presumptive period, and there was no evidence that the 
veteran's sole service-connected disability, schizophrenia, 
caused or materially contributed to his death. 

The appellant was notified of the RO's determination and of 
her appellate rights by a letter dated in December 1981.  
However, no appeal was filed within one year of notification 
of the November 1981 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a claimant 
present a well-grounded claim in order to trigger VA's duty 
to assist a claimant in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final November 1981 
decision includes the following items: the report of a VA 
neuropsychiatric examination of the veteran conducted in 
January 1970; VA outpatient treatment notes dated from 
November 1973 to October 1980; an autopsy report of the 
veteran dated in February 1982; a statement dated in August 
1981 from the VA physician who treated the veteran prior to 
the time of his death; VA hospital summaries and discharge 
summaries from VA Medical Centers (VAMCs) in Philadelphia, 
Pennsylvania, Coatesville, Pennsylvania, and Durham, North 
Carolina, dated from May 1970 to August 1981; numerous 
photocopied excerpts from books, magazines, medical treatises 
and encyclopedias; a VA medical opinion dated in October 
1991; a VA medical opinion dated in September 2000; a VA 
medical opinion dated in September 2001; the transcript of a 
hearing held before an RO hearing officer in July 1990; and 
several written statements from the appellant in support of 
her claims.

Following a review of the claims file, the Board has found 
that the only competent evidence which addresses the issue of 
whether the cause of the veteran's death was related to his 
military service or to a service-connected disability 
consists of the VA medical opinions dated in September 2000 
and September 2001.  While these opinions primarily addressed 
the appellant's 38 U.S.C.A. § 1151 claim, discussed 
separately below, a few statements are relevant to the 
appellant's claim for service connection for the cause of the 
veteran's death.  At the time of the September 2000 opinion, 
the examiner listed the symptoms of the multiple myeloma that 
caused the veteran's death, and stated that "This in no way 
has anything to do with chronic schizophrenia."  

Similarly, at the time of the September 2001 VA medical 
opinion, the reviewer was asked to comment on the degree of 
medical probability that a disability due to disease or 
injury incurred in service caused or contributed to the 
veteran's death, including whether he died at a date earlier 
than he otherwise would have as a result of disability due to 
such disease or injury.  The reviewer was also asked to 
comment on the degree of medical probability that the 
medications the veteran was receiving for his psychiatric 
disability masked his symptoms or otherwise hastened his 
death.  In response, the reviewer stated that "The answer to 
that is 'no.'  The medications or psychiatric disability had 
absolutely nothing to do with his ultimate disease and 
demise."  Following several other questions and answers not 
relevant to the issue at hand, the reviewer concluded that 
"I state firmly that nothing that the military or Veteran's 
Administration Hospital or patient's psychiatric condition 
had any relationship that contributed to this gentleman's 
death."

A review of the record reveals that none of this newly-
submitted evidence purports to establish a positive link 
between the multiple myeloma that caused the veteran's death 
and any aspect of his military service, including his 
service-connected schizophrenia.  The VA examination report, 
most of the VA outpatient treatment notes, and many of the VA 
hospital summaries and discharge summaries are duplicative of 
evidence already considered by the RO at the time of the 
November 1981 denial.  The remaining non-duplicative VA 
medical records do not indicate that the veteran's multiple 
myeloma was in any way related to his military service, or to 
his service-connected schizophrenia.  

Furthermore, while the VA medical opinions dated in September 
2000 and September 2001 do contain competent medical opinions 
regarding the issue at hand, neither opinion indicates that a 
service-connected disorder caused the veteran's death, or 
substantially or materially contributed to it.  On the 
contrary, both opinions state precisely the opposite.  As 
such, neither opinion serves to provide the missing element 
in the appellant's claim.

In addition, while the medical literature excerpts submitted 
by the appellant do pertain to the medical issues at hand, 
they are very general in nature and do not address the 
specific facts of the appellant's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically opine as to the relationship between the 
veteran's multiple myeloma and his military service or his 
service-connected disability, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 
11 Vet. App. 314 (1998).

Thus, the only evidence contained in the claims file which 
supports the appellant's contention that the veteran's 
schizophrenia caused or hastened the multiple myeloma which 
caused his death is her own contentions, as set forth in 
various correspondence received by VA and during the course 
of her RO hearing.  The Board does not doubt the sincerity of 
the appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation of the multiple myeloma that led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final November 1981 rating 
decision, it is not material.  Simply stated, there is still 
no competent medical evidence linking the veteran's multiple 
myeloma to service many years earlier, or to his sole 
service-connected disability of schizophrenia. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for the cause of the veteran's death.  The 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for service connection for the cause 
of the veteran's death.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996) and Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  Essentially, to reopen her claim the appellant 
needs competent medical evidence, such as an opinion, 
preferably based on review of the medical evidence, that the 
multiple myeloma which caused the veteran's death was related 
to his military service, or that his service-connected 
disability of schizophrenia caused or substantially or 
materially contributed to the veteran's death.

II.  38 U.S.C. § 1151 Claim

The appellant has also advanced a second theory of 
entitlement to compensation.  She argues that the long-term 
use of medications prescribed by VA physicians for treatment 
of the veteran's service-connected schizophrenia caused or 
contributed to the development of his fatal multiple myeloma.  
First, she asserts that the use of numerous strong 
prescription medications over many years may have directly 
caused or contributed to the development of the veteran's 
multiple myeloma.  Second, she asserts that the use of large 
doses of the prescription drug Mellaril caused side effects, 
such as hypercalcemia, which interfered with the treatment of 
the veteran's cancer by masking the symptoms of his multiple 
myeloma, thus delaying the discovery and treatment of this 
disease.  She maintains that, had the VA physicians 
investigated the veteran's physical changes, such as 
decreased hearing, weight loss, an elevated blood cell count, 
complaints of pain in the bones, and mental changes, sooner, 
rather than attributing them to the side effects of Mellaril, 
they would have diagnosed his cancer earlier, allowing for 
quicker treatment of this disease.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 3.358 
(2001).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S. 
Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

In this case, VA has requested, and received, three medical 
opinions addressing the appellant's assertions.  The first 
such opinion, rendered in October 1991 by the VA Chief of 
Medical Services, was somewhat equivocal.  The reviewer 
indicated that he had reviewed the veteran's claims file, 
including the VA hospital summaries.  He noted that during VA 
hospitalization from November 13 to November 16, 1979, the 
veteran had had an abnormal white blood cell count.  Follow-
up testing included a bone-marrow aspirate on November 21, 
1979, with a pathologist indicating "possible early plasma 
cell dyscrasia.  Repeat bone marrow aspiration in six months 
or whenever clinically indicated."  The discharge summary 
following this admission stated that "nevertheless, this 
study will be obtained on the patient's first outpatient 
visit."  However, the reviewer noted that he could not 
determine from the records available whether there had been a 
follow-up outpatient visit or not.  However, he did believe 
that, as far as the November 1979 hospital admission itself 
was concerned, adequate diagnostic testing had been 
performed.

The VA reviewer also noted that the condition of the veteran, 
records of any follow-up treatment, and the results of any 
subsequent blood counts, could not be ascertained between the 
time of the November 1979 admission and October 1980.

The VA reviewer further stated that the discharge summary for 
a VA admission from October 29, 1980 to January 6, 1981 made 
no mention of blood counts, blood chemistry or urine 
analysis.  As such, it was not possible to state what these 
results were or how they compared to the results from the 
November 1979 admission.

The VA reviewer also stated that, regarding the question of 
whether the veteran's cancer symptomatology was masked by the 
use of medication for the veteran's psychiatric disorder, 
there were no symptoms specific to multiple myeloma, and the 
question of the presence of multiple myeloma had already been 
raised by the bone marrow report in November 1979.

The VA reviewer indicated that he was unable to offer an 
opinion on whether a diagnosis of multiple myeloma could have 
been made at an earlier time, since there were no follow-up 
laboratory testing results of record after the November 1979 
admission.  In addition, he indicated that he was unable to 
offer an opinion as to whether the discovery of multiple 
myeloma would have made a significant improvement in the 
veteran's prognosis, given the variations in the natural 
history of the disease and the variations in the responses to 
treatment exhibited by different patients with this disease.

In October 1996, the Board remanded the appellant's claims to 
the RO for further development.  Specifically, the Board 
instructed the RO to attempt to procure further records, 
including the following: medical records from Duke University 
dated in April 1981; and all original clinical records, or 
legible copies thereof, associated with the hospitalization 
and treatment of the veteran at VA medical facilities from 
1978 until his death in September 1981, including the gamma 
globulin test to have been obtained at the time of the 
veteran's first outpatient visit after hospital discharge in 
November 1979, and any repeat bone marrow aspiration six 
months thereafter.  The Board also stated that, if any VA 
medical records were obtained that were not of record at the 
time of the VA medical opinion provided in October 1991, then 
the veteran's claims folder, with the new evidence, should be 
resubmitted for another medical opinion.

Following the receipt of a letter from the RO in November 
1996, the appellant indicated that the veteran had not 
received treatment at Duke University, but rather from 
physicians at the Durham, North Carolina VAMC who were 
affiliated with Duke University.  Following several RO 
requests to the Durham VAMC for records, a Report of Contact 
dated in March 2000 indicates that the RO was informed that 
all of the veteran's records from 1978 to 1981 had been 
retired to the Philadelphia VAMC.

The RO also requested the veteran's inpatient and outpatient 
treatment records for 1978 to 1981 from the Philadelphia VAMC 
on several occasions.  In response, the Philadelphia VAMC 
stated that it had checked the retired records boxes 
identifiable by social security number, the retired records 
boxes identifiable by first and last name, the log book 
entries identifiable by both social security number and by 
first and last name, and the medical records file area, but 
had been unable to locate any medical records for the veteran 
from 1978 to 1981.

However, the RO did receive copies of VA outpatient treatment 
notes dated from April 1979 to October 1980 from the 
Coatesville VAMC.  Therefore, in compliance with the 
instructions of the Board remand, the RO requested a second 
VA medical opinion.  This opinion was rendered in September 
2000.  As the examiner who prepared the October 1991 medical 
opinion was not available, the veteran's claims file was 
forwarded to a new VA physician for his review and opinion.  
This examiner noted that in 1979, the veteran had had 
equivocal evidence of early multiple myeloma in that he had a 
bone marrow aspirate consistent with mild plasmacytosis and 
eosinophilia.  He also stated that the fact that the veteran 
had had a palpable left axillary node and an elevated white 
blood cell count were not ordinarily related to multiple 
myeloma.  Other findings at the time included a hemoglobin of 
14.9 grams, which did not rule out the presence of early 
multiple myeloma, and a sedimentation rate of 34, which was 
mildly elevated and was a very nonspecific finding.  No other 
evidence of multiple myeloma was obtained at that time, and 
follow-up records were not available.  The reviewer stated 
that approximately 11/4 years later, a diagnosis of myeloma was 
tenable in that a bone marrow biopsy had revealed a 
plasmacytosis and the veteran had what was diagnosed as a 
light chain myeloma nephropathy.  The reviewer then offered 
the following opinions:

To answer the first question, the widow 
has alleged that the delay in diagnosing 
multiple myeloma was a significant factor 
in progression of the disease resulting 
in the death of the veteran.  This is 
untrue.  The early diagnosis of the 
disease would have prompted earlier 
treatment, but this would not have 
improved the longevity of the patient.  
For example, if the patient were treated 
at age 53 and had succumbed four years 
later with treatment, it would have been 
the same effect as being diagnosed two 
years later and then living two more 
years with treatment being initiated two 
years later.  The fact that the veteran 
would have lived four years post an 
earlier treatment surely would not have 
contributed to further longevity...

In terms of the delay of diagnosis 
related to the chronic schizophrenia of 
the patient, whether it was a chronic 
schizophrenia, whether treatment of the 
schizophrenia delaying [sic] the 
diagnosis, both of which are false.  The 
symptoms of myeloma when it comes to the 
central nervous system include weakness, 
confusion, dizziness and stroke-like 
symptoms.  This in no way has anything to 
do with chronic schizophrenia.  The 
confusion in myeloma is ordinarily not 
insidious but occurs in a subacute or 
acute hypercalcemia and its treatment 
will readily discern the difference 
between schizophrenia and myeloma.  In 
any event, the schizophrenia of the 
patient or veteran in no way hindered the 
diagnosis of myeloma as the diagnosis of 
myeloma is at times a clinical diagnosis 
but most often is a laboratory diagnosis 
with appropriate laboratory data being 
obtained.  In conclusion, the earlier 
discovery would not have made a 
significant improvement in the veteran's 
prognosis, and the presence or absence of 
schizophrenia in no way played a role in 
improving the veteran's prognosis as 
well.

In an addendum to the bottom of this report, the reviewer 
indicated that "proper diagnostic evaluations were performed 
during the veteran's hospitalization," and "the 
symptomatology of multiple myeloma was not masked by 
treatment for service connected schizophrenia."

In January 2001, the Board again remanded the appellant's 
claims to the RO for further development.  The Board observed 
that the VCAA, described above, had recently been enacted, 
and that this law established an elevated duty to assist a 
claimant in obtaining records.  The Board noted that despite 
the response from the Philadelphia VAMC that no records for 
the veteran from 1978 to 1981 could be found, a summary of 
hospitalization of the veteran at the Philadelphia VAMC for 
July to August 1981, contained in the veteran's claims file, 
provided incontrovertible evidence that the veteran was, in 
fact, treated at that facility at that time.  Therefore, the 
Board instructed the RO to again request records from the 
Philadelphia VAMC from 1978 to 1981.  If no further records 
could be located, then the records custodian was to provide 
an explanation that comported with the VCAA as to why it was 
reasonably certain that such records did not exist or that 
further efforts to obtain these records would be futile.

The Board also instructed the RO to request that the 
appellant forward to the RO copies of any additional VA 
treatment records of the veteran from the late 1970's which 
she had in her possession.  

The Board again instructed the RO to attempt to obtain all 
original clinical records, or legible copies thereof, 
associated with the hospitalization and treatment of the 
veteran at VA medical facilities from 1978 to his death in 
September 1981.  

Finally, the Board instructed the RO to procure another 
medical opinion from a physician expert in an appropriate 
field of medicine regarding the issues raised by the 
appellant.  The VA reviewer was specifically requested to 
review and discuss the relevance of an immunoelectophoresis 
test report dated January 1980, with the IgM arc normally 
shaped though barely visible.  This report was to be studied 
in the context of the VA hospital and treatment records 
during this time frame.

In April 2001, the RO requested from the appellant copies of 
any additional relevant evidence not already of record.  In 
response, the appellant submitted a hospital summary from the 
Durham VAMC reflecting hospitalization from April to May 
1981; a statement from the veteran's treating VA physician 
dated in August 1981; a VA hospital summary from the 
Philadelphia VAMC reflecting hospitalization from July to 
August 1981; and VA laboratory and pathology reports dated in 
July 1981.

In addition, in June 2001 the RO received a letter from the 
Chief of the Health Information Section at the Philadelphia 
VAMC.  In this statement, she indicated that there was no 
entry or indication found which would indicate when and/or 
where the remaining portion of the veteran's records had been 
retired, and that this information was essential when 
retrieving any records from the National Archive and Record 
Center locations.  Therefore, she certified that, based upon 
the VAMC's findings, which had proved to be unsuccessful, any 
continued searches would only prove futile. 

However, the Chief of the Health Information Section at the 
Philadelphia VAMC did send, via facsimile transmission, a 
copy of a transmission from the pathology records department 
at the Philadelphia VAMC, with attached copies of several 
pathology reports dated in May and July 1981, all of which 
are already of record.  The only additional item of evidence 
contained in this packet of pathology reports is a page with 
copies of what appear to be index cards containing the 
veteran's name and social security number and the summarized 
results of pathology testing of the veteran in May 1981.  The 
Board notes that the actual original pathology reports 
referenced on these index cards are already of record.

In September 2001, the veteran's claims file was forwarded to 
a VA hematologist for his review and opinions.  The reviewer 
indicated that the veteran's claims file had been completely 
reviewed.  At that time, the reviewer was first asked to 
comment on the degree of medical probability that a 
disability due to disease or injury incurred in service 
caused or contributed to the veteran's death, including 
whether he died at a date earlier than he otherwise would 
have as a result of disability due to such disease or injury.  
The reviewer was also asked to comment on the degree of 
medical probability that the medications the veteran was 
receiving for his psychiatric disability masked his symptoms 
or otherwise hastened his death.  In response, the reviewer 
stated that "The answer to that is 'no.'  The medications or 
psychiatric disability had absolutely nothing to do with his 
ultimate disease and demise."

Second, the reviewer was asked to opine as to the degree of 
medical probability that VA treatment and prescriptions of 
medications for the veteran's psychiatric disability resulted 
in an acceleration of the veteran's death due to multiple 
myeloma.  In response, the reviewer stated "Again, the 
answer is 'no.'"

Third, the reviewer was asked whether there were any aspects 
of VA treatment that resulted in a delayed diagnosis of 
myeloma, in turn resulting in the acceleration of the 
veteran's death due to multiple myeloma.  In response, the 
reviewer stated that "In this aspect the delay in diagnosis 
is immaterial since therapy in this case does not prolong 
life.  It only makes the patient a bit less symptomatic 
during his final years."

Fourth, the examiner was asked to review and discuss the 
relevance of the immuno-electrophoresis report dated in 
January 1980, over 14 months before multiple myeloma was 
diagnosed, in which there was an impression of hypo-IgM with 
the IgM mark normally shaped, although barely visible.  In 
response, the reviewer stated that "This is a non-diagnostic 
test.  While in retrospect it is compatible with multiple 
myeloma, it is not [] diagnostic of multiple myeloma."

Finally, in response to a request for a written rationale for 
opinions rendered if the physician believed it was not 
feasible to answer any of the questions asked without resort 
to speculation, the reviewer stated unequivocally "I state 
firmly that nothing that the military or Veteran's 
Administration Hospital or patient's psychiatric condition 
had any relationship that contributed to this gentleman's 
death."

Following a review of the evidence detailed above, the Board 
finds that the record is entirely devoid of any competent 
medical evidence which indicates that the medical treatment 
provided by VA for the veteran's psychiatric disorder, 
including the use of prescribed medications to treat this 
disorder, in any way caused, contributed to, or hastened the 
veteran's death.  The October 1991 VA medical opinion 
detailed above is, at best, neutral regarding the crux of the 
appellant's contentions, and, on the contrary, appears to 
generally disfavor her assertions.  Moreover, the VA medical 
opinions rendered in September 2000 and September 2001 
clearly, unequivocally, and conclusively reject any link 
between the treatment provided for the veteran's 
schizophrenia and his death from multiple myeloma.  Both 
opinions stated flatly that the treatment of the veteran's 
schizophrenia did not result in any delay in diagnosing the 
veteran's multiple myeloma.  Furthermore, and most 
importantly, both reviewers opined that any delay would have 
been completely irrelevant, as there is no cure for multiple 
myeloma, and any treatment for this disease would have only 
been palliative, not in any way curative.  For example, the 
reviewer who rendered the September 2000 opinion stated that 
"The early diagnosis of the disease [multiple myeloma] would 
have prompted earlier treatment, but this would not have 
improved the longevity of the patient," and concluded that 
"the earlier discovery would not have made a significant 
improvement in the veteran's prognosis."  Similarly, the 
reviewer who rendered the September 2001 opinion stated that 
any "delay in diagnosis is immaterial since therapy in this 
case does not prolong life.  It only makes the patient a bit 
less symptomatic during his final years."  In other words, 
both examiners determined that, even if the appellant's 
assertions that the veteran's use of prescription drugs for 
treatment of his schizophrenia "masked" his multiple 
myeloma symptoms were accepted as true, such masking 
ultimately made no difference.  The veteran would have died 
at the same time and from the same cause regardless of the 
date of the initial diagnosis of multiple myeloma.  Any 
earlier treatment provided for the veteran's multiple myeloma 
would neither have prolonged his life nor changed the cause 
of his death, as the treatment for this fatal disease does 
not slow its progress or change the ultimate outcome, but 
rather only alleviates some of the symptoms.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the conclusion that 
medical treatment provided by VA for the veteran's 
psychiatric disorder, including the use of prescribed 
medications to treat this disorder, in any way caused, 
contributed to, or hastened the veteran's death.  As such, 
the appellant's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 as if the veteran's death were service 
connected must be denied.  In reaching this conclusion, the 
Board has considered the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not for application in the present 
case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

New and material evidence having not been submitted, service 
connection for the cause of the veteran's death is denied.

Compensation under 38 U.S.C.A. § 1151 as if the veteran's 
death were service connected is denied.




		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

